Lumpkin, J.
There being no complaint that any error of law was committed at the trial, and the only question being whether or not upon the merits of the case the verdict below should be set aside, and there being ample evidence to sustain it, this court will not control the discretion of the trial judge in refusing to grant a new trial. Judgment affirmed.
Foreclosure of mortgage, Before Judge Wellborn. White superior court. October term, 1894.
C. H. Sutton and J. B. J ones, for plaintiff in error.
J. B. Estes, contra.